DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 09/27/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, because the term of “effectively” in the claim has insufficient or unclear definition in the specification, nor the claim itself is able to provide proper antecedent basis for the term.
Claims 1-3, 7-9, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070272841 A1 Wiklof,  and further in view of US 8982363 B2 Goyal; Vivek K. et al.(hereafter Goyal).
Regarding claim 1, Wiklof discloses A three-dimensional computational imaging method based on a single-pixel sensor (i.e.Fig.1), comprising: combining a stripe coding with a two-dimensional imaging coding through a preset optical coding, generating a new optical coding (i.e.Fig.5, [0070]-[0071], wherein the indicia on target surface is the generated new optical code from light sources, the indicia are combination of one of those 1D/linear codes, (e.g. UPC and EAN) as the stripe code and one of those 2D codes), and loading the new optical coding into an optical modulator (i.e.[0079]).
Wiklof fails to disclose coupling a two-dimensional spatial information and depth information of a scene into a one-dimensional measurement value by using a single-pixel detector and the optical modulator loaded with the new optical coding; and reconstructing, from the one-dimensional measurement value through a decoupling algorithm, the two-dimensional spatial information and the depth information of the scene for three-dimensional imaging.
However, Goyal teaches coupling a two-dimensional spatial information and depth information of a scene into a one-dimensional measurement value by using a single-pixel detector and the optical modulator loaded with the new optical coding (i.e.Fig.1A, col.2 lines 3-21, wherein the one-dimensional measurement value is represented by the 1D range profile 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the three-dimensional computational imaging method based on a single-pixel sensor disclosed by Wiklof to include the teaching of Goyal, in order to be capable of capturing depth information for a three dimensional scene of interest in an efficient and cost effective manner, as taught by Peters (i.e.col.2 lines 3-5).
Regarding claims 3, 9, Wiklof discloses The method of claim 1, wherein the two-dimensional imaging coding comprises one or more of a random coding, a Hadamard coding, and a stripe coding (i.e.[0071]).
Regarding claims 7, 13, see the rejection for claim 1.
Claims 2, 5, 6, 8, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiklof, in view of Goyal, and further in view of US 20080296385 A1 Vinogradov.
Regarding claims 2, 8, Vinogradov teaches The method of claim 1, wherein combining the stripe coding with the two-dimensional imaging coding through the preset optical coding comprises: presetting a matrix of a stripe coding multiplied by a matrix of the two-dimensional imaging coding to obtain a new matrix as an input of the optical modulator, so as to effectively 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Wiklof, Goyal and Vinogradov before him/her, to modify three-dimensional computational imaging method based on a single-pixel sensor disclosed by Wiklof to include the teaching in the same field of endeavor of Goyal and Vinogradov, in order to be capable of capturing depth information for a three dimensional scene of interest in an efficient and cost effective manner, as taught by Peters (i.e.col.2 lines 3-5), and provide a variable focus imaging lens assembly for an imaging-based bar code reader, as taught by Vinogradov (i.e.[0001]).
Regarding claims 5, 11, Vinogradov teaches The method of claim 1, wherein reconstructing, from the one-dimensional measurement value through the decoupling algorithm, the two-dimensional spatial information and the depth information of the scene for three-dimensional imaging comprises: performing the reconstruction through the decoupling algorithm to obtain a deformed optical field image (i.e.[0077]).
Regarding claims 6, 12, Wiklof discloses The method of claim 5, wherein reconstructing, from the one-dimensional measurement value through a decoupling algorithm, the two-dimensional spatial information and the depth information of the scene for three-dimensional imaging comprises: calculating a phase distribution from the deformed optical field image through a phase measurement profile method; and obtaining height information of an object surface by using a geometric relation according to the phase distribution (i.e.[0098], [0123]-[125]).
Claims 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiklofin in view of Goyal, and further in view of US 20040011975 A1 Nicoli, David F. et al. (hereafter Nicoli).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Wiklof, Goyal and Nicoli before him/her, to modify three-dimensional computational imaging method based on a single-pixel sensor disclosed by Wiklof to include the teaching in the same field of endeavor of Goyal and Nicoli, in order to be capable of capturing depth information for a three dimensional scene of interest in an efficient and cost effective manner, as taught by Peters (i.e.col.2 lines 3-5), and provide methods and apparatus which yield higher sensitivity and coincidence concentration than can be realized by optical sensors of conventional design, as taught by Nicoli (i.e.[0002]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100290018 A1, US 20190049586 A1, US 20200073119 A1, US 5347114 A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671.  The examiner can normally be reached on Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY Y. LI/Primary Examiner, Art Unit 2487